UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Brinker Capital Destinations Trust Address of Principal Business Office (no. & Street, City, State, Zip Code): 1055 Westlakes Drive, Suite 250 Berwyn, PA 19312 Telephone Number (including area code): (610) 407-8348 Name and address of agent for service of process: The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 New Castle County With copies of Notices and Communications to: Jason B. Moore Brinker Capital, Inc. 1055 Westlakes Drive, Suite 250 Berwyn, PA 19312 Timothy Levin, Esquire Morgan Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103-2921 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the undersigned trustees of the registrant have caused this notification of registration to be duly signed on behalf of the registrant in the city of Berwyn and the state Pennsylvania on the 28th day of October, 2016. Brinker Capital Destinations Trust (REGISTRANT) By: /s/ Jason B. Moore Jason B. Moore, Trustee Attest: /s/ Sharon Johnson Sharon Johnson
